UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33105 The Meet Group, Inc. (Exact name of registrant as specified in its charter) Delaware 86-0879433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Union Square Drive New Hope, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (215) 862-1162 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for comply with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Class Outstanding as of May 5, 2017 Common Stock, $0.001 par value per share 69,515,015shares THE MEET GROUP, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2017 (Unaudited) and December 31, 2016 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the three months ended March 31, 2017 and 2016 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the three months ended March 31, 2017 (Unaudited) and the year ended December 31, 2016 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2017 and 2016 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 37 SIGNATURES 38 CERTIFICATIONS INDEX TO EXHIBITS 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements THE MEET GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $256,000 and $283,000 at March 31, 2017 and December 31, 2016, respectively Prepaid expenses and other current assets Total current assets Restricted cash Goodwill Property and equipment, net Intangible assets, net Deferred taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Current portion of capital lease obligations Deferred revenue Total current liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value; authorized - 5,000,000 shares: 0 shares issued and outstanding at March 31, 2017 and December 31, 2016 $ - $ - Common stock, $.001 par value; authorized - 100,000,000 shares; 68,970,772 and 58,945,607 shares issued and outstanding at March 31, 2017 and December 31, 2016, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 3 THE MEET GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2017 and 2016 (UNAUDITED) Revenues $ $ Operating Costs and Expenses: Sales and marketing Product development and content General and administrative Depreciation and amortization Acquisition and restructuring - Total Operating Costs and Expenses Income from Operations Other Income (Expense): Interest income Interest expense ) ) Change in warrant liability - (Loss) gain on foreign currency adjustment ) Total Other (Expense) Income ) Income before Income Taxes Income taxes ) ) Net income $ $ Basic and diluted net income per common stockholders: Basic net income per common stockholders $ $ Diluted net income per common stockholders $ $ Weighted average shares outstanding: Basic Diluted Net income and comprehensive income $ $ See notes to condensed consolidated financial statements. 4 THE MEET GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2017 (UNAUDITED) AND THE YEAR ENDED DECEMBER 31, 2016 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance-December 31, 2015 $ $ $ ) $ Vesting of stock options for compensation - - - Exercise of stock options - Exercise of warrants - Issuance of common stock for Skout acquisition - Issuance of common stock for vested RSAs ) - - Repurchase and retirement of common stock ) ) - ) ) Net income - - - Balance-December 31, 2016 $ $ $ ) $ Vesting of stock options for compensation - - - Exercise of stock options - Exercise of warrants - Issuance of common stock - Net income - - - Balance-March 31, 2017 $ $ $ ) $ See notes to condensed consolidated financial statements. 5 THE MEET GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2017 and 2016 (UNAUDITED) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Vesting of stock options for compensation Deferred taxes ) Loss (Gain) on cumulative foreign currency ) Bad debt recovery ) ) Revaluation of warrant liability - ) Changes in operating assets and liabilities: Accounts receivable Prepaid expenses, other current assets and other assets Accounts payable and accrued liabilities ) ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options Proceeds from issuance of common stock - Proceeds from exercise of warrants - Payments of capital leases ) ) Net cash provided by financing activities Change in cash, cash equivalents, and restricted cash prior to effects of foreign currency exchange rate Effect of foreign currency exchange rate ) Net increase in cash, cash equivalents, and restricted cash Cash, cash equivalents, and restricted cash at beginning of period Cash, cash equivalents, and restricted cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ See notes to condensed consolidated financial statements. 6 Note 1-Description of Business, Basis of Presentation and Summary of Significant Accounting Policies The Meet Group, Inc. (the “
